 Case 2:15-cr-00605-CCC Document 108 Filed 03/05/21 Page 1 of 2 PageID: 101
PROB 12A
(7/93)

                              United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Samuel Cureton                                                     Cr.: 15-00605-001
                                                                                    PACTS #: 1564091

Name of Sentencing Judicial Officer:    THE HONORABLE CLAIRE C. CECCHI
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/06/2016

Original Offense:   Count One: Conspiracy to Distribute and Possess with Intent to Distribute Cocaine

Original Sentence: 37 months imprisonment, 36 months supervised release

Special Conditions: Special Assessment - $100, Substance Abuse Testing, Drug/Alcohol Testing and
Treatment, Alcohol Restrictions, Gang Restriction Court Ordered

Type of Supervision: Supervised Release                        Date Supervision Commenced: 09/06/2019

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1.                  Samuel Cureton tested positive for marijuana on February 28, 2021. He signed
                      an admission form stating that he ate a marijuana edible on February 12, 2021
                      to celebrate his birthday.


U.S. Probation Officer Action:
Samuel Cureton was verbally reprimanded for using marijuana. We discussed the consequences of
continued use and he was advised that he will receive a written reprimand for his noncompliance. We will
continue to conduct random urine screenings to monitor Mr. Cureton’s compliance.


                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                                Maria Goodwater/SGM
                                                         By:    MARIA GOODWATER
                                                                U.S. Probation Officer
    Case 2:15-cr-00605-CCC Document 108 Filed 03/05/21 Page 2 of 2 PageID: 102
                                                                                        Prob 12A – page 2
                                                                                          Samuel Cureton


/ mg

APPROVED:

Suzanne Golda-Martinez           03/04/2021
SUZANNE GOLDA-MARTINEZ                           Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

    No Formal Court Action to be Taken at This Time. This Notice Will Serve as a Written Reprimand (as
X
    recommended by the Probation Office)
    Submit a Request for Modifying the Conditions or Term of Supervision
    Submit a Request for Warrant or Summons
    Other



                                                                Signature of Judicial Officer


                                                                   3/5/2021
                                                                              Date
